Citation Nr: 1202312	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 13, 1988 to December 16, 1988, and from April 1998 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for bilateral hearing loss; denied service connection for a stress disorder; denied service connection for bilateral carpal tunnel syndrome; and denied service connection for knee pain.  In his notice of disagreement, the Veteran asserted that he had significant hearing loss in his right ear and that he developed ringing in both ears.  He also disagreed with the denials of service connection for a stress disorder, carpal tunnel syndrome and patellofemoral syndrome of the knees.  

In a January 2008 rating decision, service connection was granted for patellofemoral pain syndrome of the right knee and patellofemoral pain syndrome of the left knee.  A 10 percent rating was assigned for each knee, effective October 1, 2004.  This is considered a full grant of the benefits sought on appeal; hence, those service connection issues no longer remain in appellate status and will not be addressed in this decision.

Also in January 2008, the Veteran was provided with a statement of the case on the issues of entitlement to service connection for hearing loss, a stress disorder, and bilateral carpal tunnel syndrome.  In his March 2008 substantive appeal, the Veteran only included the issues of right ear hearing loss and bilateral carpal tunnel syndrome.  Hence, these are the only two issues that are in appellate status.  He also again referred to ringing in both ears.  In a February 2009 rating decision, the RO granted service connection for bilateral tinnitus and assigned a 10 percent rating, effective March 17, 2008.  Hence, this matter has also been fully resolved.

In his substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO (a travel board hearing).  In a May 2008 statement, he stated that he wished to be scheduled for a hearing before regional office personnel instead of a travel board hearing.  He was scheduled for such hearing in January 2009; however, he requested that it be re-scheduled.  Another hearing was scheduled in February 2009.  In a January 2009 statement, he canceled this hearing as well and withdrew his request for a hearing completely.  


FINDINGS OF FACT

1.  The Veteran received sharpshooter badges, and his assertions of exposure to acoustic trauma are consistent with the receipt of these awards.  

2.  Right ear hearing loss was demonstrated on examination for entrance to active duty for the Veteran's second period of service in March 1998.  

3.  Upon examination in July 2002, the Veteran's right ear hearing acuity worsened and upon evaluation in December 2007, his hearing met the criteria for hearing loss disability by VA standards.  

4.  The competent medical evidence shows that the Veteran does not currently have bilateral carpal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  Pre-existing right ear hearing loss disability was chronically aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2011).  

2.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2005 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  Subsequently, the Veteran was informed of how disability ratings and effective dates are assigned in an April 2009 letter, after the rating decision on appeal.  

In light of the decision herein granting service connection for right ear hearing loss disability, the Board finds that any error with regard to the VCAA duty to notify for this issue is harmless.  Additionally, the Board finds that the Veteran is not prejudiced by the defect as to the timing of such notice on the issue of service connection for bilateral carpal tunnel syndrome per Pelegrini.  The preponderance of the evidence is against the claim; hence, any question as to a disability rating and/or an effective date to be assigned is moot.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency that requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA examination reports, as well as the Veteran's statements.  In January 2009, he responded that he had no additional evidence to submit in support of his claims.  

The December 2007 VA examination reports reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the December 2007 VA medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss (as an organic diseases of the nervous system) or arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Right Ear Hearing Loss

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's DD Form 214 reflects that his awards and decorations include a Sharpshooter Badge (M-16) // Expert (Hand Grenade) // and Sharpshooter (Tow Gunner).  Hence, exposure to acoustic trauma during Infantry Training exercises may be conceded.  In a Report of Medical Examination, dated in March 1998, just prior to his second period of active duty, audiometric studies revealed puretone thresholds of 10, 15, 20, 10, 30, and 50 decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  It was noted that he had poor hearing.  In July 2002, audiometric studies revealed puretone thresholds of 15, 20, 10, 30, 30 and 45 decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  

Based on the evidence of record, and the above applicable law, decreased right ear hearing acuity at 4000 and 6000 hertz was initially manifest prior to entry to active duty for the Veteran's second period of service upon audiogram in March 1998.  As such, the presumption of soundness on entrance to service as to the right ear hearing acuiity does not attach.  The law further provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service connection based upon aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Here, although the Veteran's hearing acuity at 4000 hertz stayed the same and his hearing acuity at 6000 hertz improved upon examination in July 2002, his hearing acuity worsened at 500, 1000 and 3000 hertz.  Moreover, although he did not meet the criteria of 38 C.F.R. § 3.385 for hearing loss disability at that time, audiometric studies completed upon VA examination in December 2007 clearly show that he now does.  (Audiometric studies in December 2007 revealed puretone thresholds of 15, 15, 25, 15, and 65 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively, which satisfies the requirements of 38 C.F.R. § 3.385).  Consequently, resolving any doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss disability is warranted.  

Bilateral Carpal Tunnel Syndrome

The Veteran's service treatment records show that he was seen for complaints of right wrist pain and discomfort for several months.  The pain was a dull ache, but it increased with typing.  It was located over the medial, dorsal wrist and anteriorly.  His pain improved with rest.  Clinical evaluation showed full range of motion, no gross deformity or effusion, and strength was 5+.  Tinel's sign was positive.  The assessment was carpal tunnel syndrome.  No treatment for the left wrist was demonstrated in the service treatment records.  Upon VA joints examination in December 2007, the physician thoroughly examined the Veteran's right wrist and found normal configuration; no pain on palpation or movement; full range of motion of the right wrist joint; normal skin sensitivity upon pinprick evaluation.  There were no complaints of numbness and full range of motion of all the fingers of the right hand.  The examiner concluded that there were no signs or symptoms of carpal tunnel syndrome upon the evaluation.  

The Board observes that in an initial assessment in service, the examiner concluded that the Veteran had carpal tunnel syndrome, at least in his right wrist.  However, the current medical evidence finds no signs and symptoms of the disorder.  Hence, in the absence of any currently diagnosed disability during the relevant appeal period, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

With respect to the Veteran's own assertions, the Board observes that laypersons, such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is competent to report any pain or functional impairment he experiences in his wrists or hands.  However, upon VA examination in December 2007, he related that after treatment in service, his right wrist improved and he had no present complaints of pain or numbness in the right hand or fingers.  Clinical evaluation showed no evidence of the disability and the examiner concluded that it was not present.  Consequently, any assertions of continuity of symptomatology are directly contradicted by his specific denial of complaints post service.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim for service connection for bilateral carpal tunnel syndrome must be denied.  


ORDER

Service connection for right ear hearing loss is granted.

Service connection for bilateral carpal tunnel syndrome is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


